                         THE Co'MMONWEALTH                     OF MASSACHUSETTS
                              OFFICE- OF THE ATTORNEY GENERAL
                                               . ONE ASH BURTON PLACE

                                           BOSTON', MASSACHUSETTS      02108
M,,UR.A HEALEY                                                                              (617) 727-2200
ATTC!RNEYGi3NERAL                                                                           www.mass.gov/ago




                                                          August 10, 2018.

     The H~norable Mike Pompeo
     Secretary of State
     U.S. Department of State
   . 2201 C Street, NW .
     Washington, DC 20520

    The Honorable Jeff Sessions
    Attorney General
    U.S. Depaiiment of Justice
    950 Pennsylvania Avenue, NW ·
    Washington, DC 20530

    Dear Secretary Pompeo and Attorney General Sessions,

              We, the undersigned Attorneys General,. wdte to follow up on our letter dated July 30,
     2018, in which we expressed our grave concerns about the Department of State's settlement with
     Defense Distdbuted. Since writing to you last week, there have been significant developments,
   · both in and out of court, yet we have not heard from either of you about your willihgness to                   I
     confront the urgent public safety risk posed by firearms that c.an be generated by use of a 3D            ,I   '
     printer.

             As you lmow, following execution of the settlement agreement with the Depaiimentof
    State, Defense Distributed posted several downloadable 3D gun files on its ·website, includir1g·
    files that had been previously identified as subject to the controls of the International Traffic in
    Anns Regulations. These files remained online even after the Attorneys General of New Jersey
    and Pennsylvania instituted enforcement actions against Defense Distributed under federal and·
    state law. Only after a coalition of nine state attorneys general?·led by the. Attorney General of
    Washington state, and now joined by 11 additional state attomeys general, secured a temporary .
   -restraining or~er from the U.S. Disti'ict Court in the Western District of Washingto]J were the
    files removed from Defense Distributed's website. However, soon after their removal by Defense
    Distributed, the files re-appeared on other websites.
          This is a manufactured crisis. The Department of State had won every stage of its
 litigation with Defense Distributed, yet conceded the case without consulting with Congress or
 the Department of Defense, as it was required to do, let alone with the White House. Now, the
 Department of State's inexpli'cable settlement with Defense Distributed hi;tsput' lives at risk,
 including those of our law enforcement officers. As we mentioned in our prior letter, terrorists,
 criminals, and other individuals ·seeking to do harm now have access to the technical
 specifications necessary to print ~nd manufacture dangerous firearms. Some of these weapons
 may even be undete~tabie by x-ray machines and magnetometers in places like airports,
 courthouses, and other government buildings; they are also untraceable by law enforcement. The
 .federal government's actions have made it easier for violent criminals, transnational gangs, and
 other bad actors to develop, acquire, and conceal firearms, in violation of state and federal laws.

         Communications from the White House have indicated that the Administration is
 reconsidering the wisdom of its handling of the Defense Distributed case. However, we have
 seen no evidence of any change in course to date. We are not aware of-any efforts by the federal
 government to remove these and other downloadable 3D gun files from the Internet or to enforce
 federal law against those who have illegally posted these files. We will continue to do what lies
 within our authority to confront this public safety risk head on. Your swift action is needed as
 well.        ·                                                                   ·

        We urge the Department of State to take immediate steps to ensure compliance with the
 Arms Export Control Act and International Traffic ·inArms Regulations. There is no time to
 waste.

                                                      Sincerely,




 ~
 . wi& -
            if
 Cnthia Cefffi~
                          1//lMfY/YV
 Attorney General of Colorado
                                                      George Jepsen
                                                      Attorney General of Connecticut



 /~
. Matthew P. Denn                                     Karl A. Racine
  Attorney General ofDelaware                         Attorney General of the District of Columbia




                                                 2
  ~A~A!A~~o                                        Uff?-;n                   .
  Russell A. Suzuki                                · LisaM. Mad~·
  Attorney General of Hawaii                       Attorney General of Illinois




  ThpmasJ. Miller
                                                   ~~/~et T. Mills
  Attorney General of Iowa                         ::rney    General of Maine           •


 ..
  :
  ..... -
~---.:E-0~
    rianE.
           ···~a
           Frosh
                                                   ~-= .
                                                   Lori Swanson
  Attorney General of Maryland                     Attorney General of Minnesota



                                     II
  Gurbir S. Grewal                                 :EjectorBalderas
  Attorney General 9f New Jersey                   Attorney General of New Mexico




  Barbara D. Underwood                             Joshua H. Stein
  Attorney General ofNew York                      Attorney General of North Carolina




 ~+.~
  llenRosenblum                            .       Josh Shapiro
  Attorney General of Oregon                       Attorney General of Pennsylvania




  Peter F. Kilmartin
  Attorney General of Rhode Island



  Mlilil9-r.
         <R. f-~
  Mark R. Herring ·                ')f
                                      ..           tBobi:son
                                                        f'
                                                          ~· -
  Attorney General of Virginia     U               Attorney General of Washington

  Cc:    Stuart J. Robinson
                                               3
